
	
		I
		112th CONGRESS
		2d Session
		H. R. 4521
		IN THE HOUSE OF REPRESENTATIVES
		
			April 24, 2012
			Mr. Courtney
			 introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To suspend temporarily the duty on thermoplastic
		  biodegradable polymer blend.
	
	
		1.Thermoplastic biodegradable
			 polymer blend
			(a)In
			 generalSubchapter II of chapter 99 of the Harmonized Tariff
			 Schedule of the United States is amended by inserting in numerical sequence the
			 following new heading:
				
					
						
							
								9902.01.00 Thermoplastic
						biodegradable polymer blend containing 1,4-benzenedicarboxylic acid, dimethyl
						ester, polymer with 1,4-butanediol and hexanedioic acid (CAS No. 55231–08–8
						and/or 1,4-benzenedicarboxylic acid polymer with 1,4 butanediol and decanedioic
						acid (CAS No. 28205–74–5)(provided for in subheading 3913.90.50)FreeNo
						changeNo changeOn or before
						12/31/2015
								
							
						
					.
			(b)Effective
			 dateThe amendment made by subsection (a) applies to goods
			 entered, or withdrawn from warehouse for consumption, on or after the 15th day
			 after the date of enactment of this Act.
			
